DETAILED ACTION
Response to Amendment
Claims 2-25 are pending. Claim 10 is amended.
Response to Arguments
Applicant’s arguments, see page 8, filed 16 May, 2022, with respect to the 35 USC 112f/6th interpretation of claim 10, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 USC 112f/6th interpretation of claim 10 has been withdrawn. 
Applicant’s arguments, see page 8, filed 16 May, 2022, with respect to the double patenting rejections of claims 2-25, along with accompanying terminal disclaimer received on the same date, have been fully considered and are persuasive.  The double patenting rejections of claims 2-25 have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 16 May, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,748,285 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance similar as for 15/715793.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661